Citation Nr: 0802135	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from  October 1964 to October 
1967.  The veteran died in May 1993.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for malaria and residuals of shell fragment wound of the 
right wrist.

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as metastatic gastric cancer.

3.  Metastatic gastric cancer manifested 25 years after 
service discharge and the preponderance of the evidence is 
against a finding that it was related to service, including 
due to exposure to herbicides; and the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2004, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  The appellant 
was instructed to submit any evidence in her possession that 
pertained to her claim.  In May 2006, the RO also notified 
the appellant of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Thus, the 
duties to notify and assist have been met.

Analysis

The appellant asserts that the cause of the veteran's death 
was related to his service in Vietnam.  She specifically 
contends that the veteran's service-connected malaria and 
residuals of shell fragment wound in the right wrist, as well 
as exposure to herbicides, contributed to his gastric cancer.  

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service- 
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in May 1993.  The Certificate 
of Death lists the immediate cause of the veteran's death as 
metastatic gastric cancer.  During his lifetime, the veteran 
was service connected for malaria and residuals of shell 
fragment wound of the right wrist.  Because the veteran was 
not service-connected for metastatic gastric cancer, it is 
necessary to determine whether service connection should have 
been established for this disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Board will first address the appellant's assertion that 
the veteran's service-connected disabilities contributed to 
his gastric cancer.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  While the 
veteran was shown to have gastric cancer, there is no medical 
evidence of record demonstrating that the cancer was caused 
or aggravated by service-connected malaria and/or residuals 
of shell fragment wound of the right wrist.  Therefore, 
service connection on a secondary basis would not be 
warranted.

The appellant also contends that the veteran's metastatic 
gastric cancer was due to herbicide exposure in Vietnam.

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  In 
this case, the veteran's service personnel records reflect 
that he served in Vietnam from January 1966 to January 1967.  
Therefore, the veteran is presumed to have been exposed to 
herbicides in service.  However, the Board notes that 
metastatic gastric cancer is not one of the diseases for 
which presumptive service connection may be granted.  See 38 
C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including other diseases of the gastrointestinal system.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of gastrointestinal and digestive 
diseases.  See Notice, 72 Fed. Reg. 32395-32403 (2007).

Though the veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records are completely silent as to gastric 
cancer; the examination report at service discharge showed a 
normal genitourinary evaluation.  In fact, the first and only 
medical evidence in the record of gastric cancer is the 
veteran's death certificate.  The certificate also reflects 
that the onset of the cancer was 8 months prior to death.  
This is 25 years after service discharge.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between metastatic gastric cancer and service, including due 
to herbicide exposure.

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim.  There is no evidence of 
pertinent disability in service or for two and a half decades 
following service.  Thus, while the veteran had metastatic 
gastric cancer at the time of his death, there is no true 
indication that the disability was associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In light 
of service medical records being completely silent as to the 
disability and the lack of diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

With regard to the question of whether the veteran's service-
connected disabilities contributed to his death, the Board 
finds no competent evidence in support of this claim.  
Service-connected disability was not implicated as a cause of 
the veteran's death on his death certificate and the 
disabilities were rated noncompensably disabling at time of 
death and were not shown to be symptomatic.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the veteran's disability and 
death.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to render an opinion as to the 
cause of the veteran's death because she does not have the 
requisite medical expertise.  See, e.g.,  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service, including as due to herbicide exposure, 
and the claim must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


